Prospectus Supplement March 21, 2017 Putnam Small Cap Growth Fund Prospectus dated October 30, 2016 Effective March 31, 2017, the sub-section Your fund’s management - Portfolio manager in the Fund Summary section is replaced in its entirety with the following: William Monroe Portfolio Manager, portfolio manager of the fund since 2017 Effective March 31, 2017, the following replaces similar disclosure under the sub-section The fund’s investment manager – Portfolio manager in the section Who oversees and manages the fund? : Portfolio Joined Employer Positions over past five years manager fund William Monroe 2017 Putnam Management Portfolio Manager 2012 – Present Previously, Analyst Federated Investors Senior Investment Analyst 2008 – 2012 The SAI provides information about this individual’s compensation, other accounts managed by this individual and this individual’s ownership of securities in the fund. 306010 – 3/17
